Citation Nr: 0216418	
Decision Date: 11/15/02    Archive Date: 11/25/02

DOCKET NO.  00-12 221A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the veteran has submitted new and material evidence 
sufficient to reopen a claim of entitlement to service 
connection for a low back disorder.
 

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
November 1965, and from June 1967 to May 1977.  

This case comes before the Board of Veterans' Appeals (Board) 
from an April 1999 rating decision rendered by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied a request from the 
veteran to reopen his previously denied claim for service 
connection for a low back disorder.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matter on appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  The additional evidence that has been associated with the 
claims file since April 1990 with regard to the veteran's 
petition to reopen his claim of entitlement to service 
connection for a low back disorder is significant enough to 
warrant its consideration in order to fairly decide the 
merits of that particular claim.


CONCLUSIONS OF LAW

1.  The April 1990 rating decision that denied entitlement to 
service connection for a low back disorder is final.  
38 U.S.C. § 4005(c) (1988); 38 C.F.R. §§ 3.104, 19.129, 
19.192 (1989); currently codified at 38 U.S.C.A. § 7105 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2002).

2.  New and material evidence has been submitted sufficient 
to reopen the veteran's claim of entitlement to service 
connection for a low back disorder.  38 U.S.C.A. § 5108 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial considerations pertaining to VA's re-defined duties 
to assist and notify

Initially, the Board notes that, during the pendency of this 
appeal, the President signed the Veterans Claims Assistance 
Act of 2000 (hereinafter, "the VCAA"), which is currently 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2002), and is applicable to the claims on appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  It is also 
noted, at the outset, that the final rule implementing the 
VCAA, which is also applicable to this appeal, was published 
on August 29, 2001.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

VA has fulfilled its re-defined notice and duty to assist 
requirements as it pertains to the veteran's petition to 
reopen his previously denied claim for service connection for 
a low back disorder.  See 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West Supp. 2002); 38 C.F.R. § 3.159; and the recent decision 
of Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 
19, 2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and its implementing regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).

In this particular case, a careful review of the record 
reveals that, throughout the pendency of this appeal, the RO 
has fully complied with VA's re-defined duties to assist 
claimants, and has kept the veteran informed of its actions 
to develop the record, of the need for him to submit specific 
types of competent evidence that will substantiate his 
service connection claim, and of the specific reasons for 
denying his claim.  It is noted, for instance, that the RO 
has made reasonable efforts to secure all evidence identified 
by the veteran as pertinent to his claim, has given him an 
opportunity to present oral testimony, which he did before an 
RO officer in May 2001, and has scheduled the veteran for two 
VA medical examinations, in order to clarify the nature and 
etiology of the veteran's low back disorder.  The RO has kept 
the veteran informed of its actions all the time, as noted 
for example in an October 1999 letter sent to the veteran, in 
which the RO notified him that, based on his request to 
reopen his previously denied claim, he was going to receive 
notice of re-scheduling of a medical examination, which he 
did shortly thereafter.  Also, by letter dated in May 2001, 
the RO informed the veteran that, based on his testimony at 
the May 2001 RO hearing, specific additional evidence was 
going to be sought.  The RO could not secure this additional 
evidence, and the veteran was informed of this in a 
Supplemental Statement of the Case that was issued in July 
2001.  

Additionally, the Board notes that the veteran was informed, 
by letter dated in April 2002, that his case had been 
certified for appellate review by the Board, that his records 
were therefore being physically transferred to the Board's 
headquarters in Washington, D.C., that he still had the right 
to submit additional evidence or argument, and that if he 
wished to do so, he needed to contact Board directly.  The 
veteran has not contacted VA since that communication, nor 
has he provided or identified any additional pertinent 
evidence that may be available but not yet part of the 
record.  It is noted that a letter specifically notifying the 
veteran of the enactment of the VCAA has not been sent to 
him.  However, the Board is satisfied that VA's redefined 
duties to assist and notify have been fully complied with.  
Moreover, in light of the favorable decision hereby being 
rendered, reopening the claim and remanding the case for 
further development and readjudication at the RO level, no 
prejudice to the veteran has been caused by the lack of this 
particular notification.  Thus, it is the Board's opinion 
that no additional assistance to the veteran is necessary 
under the VCAA with regards to his petition to reopen his 
previously denied claim for service connection for a low back 
disorder.

In view of the foregoing, the Board initially finds that all 
reasonable efforts to secure and develop the evidence that is 
necessary for an equitable disposition of the matter on 
appeal have been made by the agency of original jurisdiction.  
VA has substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  In the circumstances of this case, a 
remand or a request for further development of this case 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

Factual background and legal analysis

A review of the veteran's claims file shows that a claim for 
service connection for residuals of a back injury was first 
denied by the RO in an April 1989 rating decision, and 
thereafter once again, in an April 1990 rating decision.  The 
veteran did not appeal either rating decision.

The evidence that the RO reviewed in 1989 and 1990 included 
service medical records containing a reference to a problem 
with the back in 1970 while in Vietnam (but no actual 
injury), treatment in 1973 and 1976 for back problems, and 
the veteran's complaints, in his report of medical history 
for separation purposes dated in March 1977, of having 
recurrent back pain.

The evidence reviewed by the RO in 1989 and 1990 also 
included private medical records from the years 1983 and 1984 
revealing that the veteran injured his lower back at work in 
1983 and that the veteran had "a history of back problems in 
the past."

In April 1999, the veteran requested the reopening of his 
service connection claim, and submitted with his request 
photocopies of service medical records confirming that he 
indeed had injured his lower back during service, in February 
1971, when he fell off a Jeep, sustaining a small occipital 
hematoma, an acute back strain, and what was initially 
thought to be a fracture of the left transverse process at 
the L3 level, but was thereafter diagnosed as a soft tissue 
injury of the lumbosacral spine.  A line of duty 
determination was made at the time of the inservice injury, 
and the injury was "considered to have been incurred in 
[the] line of duty," while on active duty.

The evidence associated with the file since the April 1990 
rating decision also includes VA medical records reflecting a 
July 1991 laminectomy and diskectomy, therapy treatment in 
September 1992, outpatient treatment in the years 1994 and 
1996, and medical examinations conducted in December 1996 and 
October 1999.  

The December 1996 VA medical examination report reveals a 
diagnosis of degenerative arthritis of the lumbosacral spine, 
L5-S1, while the October 1999 VA medical examination report 
confirms the diagnosis of disc disease at L5-S1 level, with 
osteoarthritis and mild osteoarthritis of L2, and shows the 
following opinion from the examiner:

Diagnosis is certainly compatible [with] 
degenerative arthritis of the lumbosacral 
spine.  His etiology is certainly 
consistent with his history of the jeep 
accident in 1971 in Vietnam.

Additionally, the veteran's testimony at the May 2001 RO 
hearing included his recalling his suffering of an inservice 
low back injury and his saying that he had been told at that 
time that he had three cracked vertebrae, and was held 
immobile in bed for a week.  He also stated at the hearing 
that, during the remainder of his periods of active military 
service, he went to sick call on several occasions due to 
recurrences of low back strain, and acknowledged having 
worked as a coal miner after service, an occupation that put 
additional stress on his back, and having re-injured his 
lower back after service.

In the rating decision hereby on appeal, the RO denied the 
veteran's request to re-open his previously denied claim for 
service connection for a low back disorder, after concluding 
that no new and material evidence sufficient to re-open the 
previously denied service connection claim had been 
submitted.

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the veteran is notified 
of the decision.  38 C.F.R. § 19.192 (1989); currently 
codified at 38 C.F.R. § 3.104(a) (2002).  Such a decision is 
not subject to revision on the same factual basis except by a 
duly constituted appellate authority.  Id.  The veteran has 
one year from notification of a decision of the agency of 
original jurisdiction to file an NOD with the decision, and 
the decision becomes final if an NOD is not filed within that 
time.  See 38 U.S.C.A. § 7105 (West 1991); see also 38 C.F.R. 
§ 19.129(a) (1989), and 38 C.F.R. §§ 3.160(d) and 20.302(a) 
(2002).

Since the veteran never filed an NOD with the April 1990 
rating decision that denied his claim for service connection 
for a low back disorder, that rating decision is now final.  
Once a decision is final, VA has no jurisdiction to once 
again consider the claim on the merits, unless the veteran 
submits new and material evidence.  See 38 U.S.C.A. § 5108 
(West 1991).  The United States Court of Appeals for the 
Federal Circuit has specifically held that the Board may not 
consider the merits of a previously and finally disallowed 
claim unless new and material evidence is presented.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

At the outset, it is noted that the recent amendments to 38 
C.F.R. § 3.156(a) relating to the definition of the term 
"new and material evidence" apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
Thus, because the veteran's petition to reopen in the present 
case was received in April 1999, the amendments to this 
section are not applicable to the veteran's claim.

According to VA regulation, new and material evidence is 
evidence not previously submitted to agency decision-makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2002).  The question of whether newly 
submitted evidence constitutes "new and material evidence" 
is to be answered in each particular case based on the 
definition provided by this regulation.  See Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be received since the last final 
disallowance of that claim, regardless of whether that last 
final disallowance was based on the merits of the claim, or 
based on a determination that no new and material evidence 
had been received to reopen the claim since an even earlier 
final disallowance of the claim.  Evans v. Brown, 
9 Vet. App. 273 (1996); 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  In the present case, the last disallowance of 
the veteran's claim for service connection for a low back 
disorder, on any basis, was accomplished in the April 1990 
rating decision.
 
The evidence that has been made part of the record since the 
April 1990 rating decision, particularly the February 1971 
service medical records (which confirm the claimed inservice 
injury of 1971), and the December 1999 VA medical examination 
report (which confirms the current disability and contains an 
etiology opinion), is both new and material because it was 
not of record as of April 1990, is neither cumulative nor 
redundant, bears directly and substantially upon the specific 
matter under consideration, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

In view of the above finding, the Board concludes that new 
and material evidence has been submitted sufficient to reopen 
the veteran's claim of entitlement to service connection for 
a low back disorder.


ORDER

New and material evidence having been submitted, the claim 
for service connection for a low back disorder is re-opened; 
to this extent only, the appeal is granted.



(CONTINUED ON THE NEXT PAGES)

REMAND

Having concluded that the evidence submitted after April 1990 
is new and material, the veteran's claim of entitlement to 
service connection for a low back disorder has been re-
opened, and the claim must now be readjudicated on the 
merits.  This has to be done at the RO level, however, 
pursuant to 38 C.F.R. § 3.156(c), which specifically mandates 
that when new and material evidence consists of official 
service department records, the former decision will be 
reconsidered by the adjudicating agency of original 
jurisdiction.

Accordingly, this case is remanded to the RO for the 
following additional action:

The RO should readjudicate the veteran's 
claim of entitlement to service 
connection for a low back disorder.

If, upon readjudication, the benefit 
sought on appeal remains denied, the RO 
should issue a Supplemental Statement of 
the Case, containing the rationale for 
the continued denial, after consideration 
of all applicable laws and regulations, 
to include those pertaining to the VCAA.  
Thereafter, the case should be returned 
to the Board, for appellate disposition.

The veteran is reminded that he has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBINSON ACOSTA
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

